           Case 19-13729-MAM    Doc 196-1   Filed 03/19/20   Page 1 of 1

                    Invoice For Copywriting Services



Date:                  September 28, 2019
Invoice:               #8098-HO
Amount:                $5,000 (balance: $7,500 was paid for dep)
Due:                   Upon receipt
Client:                Renown Health
Job Description:       Direct response copy for a direct-mail
                       package for product Isoprex New Formula
                       [Does not include any special reports
                       required for fulfillment.]
Copywriter:            Cynthia Berryman
Fee:                   $12,500 total fee
                       (Royalties of $0.02, two cents, paid on all
                       pieces mailed after the 50,000 initial
                       mailing test)

Schedule:              a) Start: TBD
                       b) Concepts due: TBD

                       c) First draft due: TBD
Media:                 direct mail
    Please make your check payable to “FinnCom, Inc” and mail to
the address below.

       Thank you.              Kevin Finn
                               FinnCom, Inc.
                               43416 Honeybee Lane
                               Lancaster, CA 93536
